DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment is made of the preliminary amendment filed on 22 April 2020, where:
Claims 1-5 have been cancelled;
Claims 6-10 added.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2018/0326507 issued to Halvorsen et al. in view of U.S. Patent Publication No. 2011/0071677 issued to Stilman.
Regarding Claim 6, Halvorsen et al. teaches of a self-aligning tool guide, comprising: 
a holder (120) for securing a portable power tool (122) for working on a ceiling (124); 
a lifting mechanism (110) on which the holder (120) is mounted, wherein the lifting mechanism has a propulsion system for raising the holder parallel to a lifting axis; 
a chassis (116) which has two wheels (117) on a wheel axis and a drive coupled to the two wheels; 
wherein the lifting mechanism (110) is mounted rigidly on the chassis (116); 
a sensor (linear position sensor) for detecting a contact pressure of the holder (see at least paragraph [0106]), wherein the contact pressure acts in a direction of a gravitational force; and 
Halvorsen et al. disclose the claimed invention except for teaching of a self-balancing chassis with two wheels and a control station (134) which activates the propulsion system depending on the detected contact pressure.
Stilman teaches of a two wheel (120) self-balancing robotic chassis that can be used for drilling operations (see at least paragraph [0033]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a self-balancing two-wheel chassis as taught by Stilman for the chassis for the device taught by Halvorsen et al.  One would be motivated to provide a two-wheel self-balancing chassis to provide greater mobility and to be in accord with Halvorsen et al.’s disclosure that the robotic drilling apparatus can be moved around a building according to an architect’s plan and in the modified device it would have been obvious to use the control station (134; Halvorsen et al.) to maneuver the self-balancing chassis, as taught by Stilman, based on the BIM files to determine where the dilled holes should be located (Halvorsen paragraph [0074]) and use the sensor to measure the applied pressure from the drill (Halvorsen paragraph [0106]).
Allowable Subject Matter
Claims 7-9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the primary reason for the indication of allowable subject matter in this case is the inclusion of: in re claim 7 where a center of gravity sensor detects a lateral deflection of a center of gravity of the lifting mechanism with regards to the wheel axis and a steering system activates the drive to output a torque that counteracts the lateral deflection; in re claim 8, where a method for the self-aligning tool guide aligns the lifting mechanism by balancing the self-balancing chassis, the self-balancing chassis is balanced by driving the two wheels, raising the lifting mechanism by the propulsion system and where detecting a contact pressure of the holder in the direction of the gravitational force with the sensor; and adapting a propulsion speed of the propulsion system depending on the detected contact pressure, in combination with the other elements recited, not found in the prior art of record.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN L SWENSON whose telephone number is (571)270-5572. The examiner can normally be reached Monday - Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN SWENSON
Primary Examiner
Art Unit 3618



/BRIAN L SWENSON/Primary Examiner, Art Unit 3618